Citation Nr: 1520434	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to restoration of a 60 percent disability rating for service-connected hypertension, including whether the reduction in compensation from 60 percent to 20 percent effective May 1, 2008 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from July 1999 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2008 rating decision reduced the rating for the service-connected hypertension from 60 percent to 20 percent effective May 1, 2008.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
  
On the September 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box to indicate he wanted a Travel Board hearing; however, in the narrative portion of the VA Form 9 the Veteran indicated that he wanted a DRO hearing.  The Veteran subsequently agreed to a VA examination in lieu of the DRO hearing.  Despite the Veteran's request for a DRO hearing, and subsequent withdrawal of that request, in November 2010 the Veteran was scheduled for a January 2011 Travel Board hearing.  The November 2010 hearing notification was returned to VA as undeliverable, and the Veteran did not appear at the January 2011 Travel Board hearing. 

In January 2015, the Board contacted the representative to clarify whether the Veteran wanted a Travel Board hearing.  In an April 2015 correspondence, the representative stated that the Veteran considered the previous hearing requests satisfied and it was not his intention to have a Travel Board hearing.  The representative also stated that the Veteran verified that he does not seek to have a hearing before the Board.

 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2014).

On the September 2008 VA Form 9, the Veteran identified a private hospital where he contends VA could obtain records of a physical examination and blood pressure readings.  The RO did not attempt to obtain these records.  The Board finds these records may be material to the claim, as the rating for hypertension was reduced in May 2008 on the basis of evidence of record of blood pressure readings consistent with a 20 percent disability rating.    

Accordingly, the issue of restoration of a 60 percent disability rating for service-connected hypertension, including the question of whether the reduction in compensation from 60 percent to 20 percent effective May 1, 2008  was proper, is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to hypertension and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment (medical) records pertaining to any private medical treatment received for hypertension, including for the hospital identified on the VA Form 9 dated in September 2008.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
Department of Veterans Affairs


